Title: To George Washington from Rochambeau, 18 January 1788
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George



My Dear General
Paris on the 18th of January [1788]

I have received by M. Shippen’s hands the letter which you have honoured me with, and I made him the reception that he deserves by himself, and Especially, being honoured of your recommandation. I formerly received another one of you by the way of M. Rutlege bearing also your recommandation for that gentleman, but as I was in the Country when he Came to Paris, that has deprived me of the pleasure of Seeing him, but they assure me I Shall be incessantly indemnified of that privation on his return from England.
Poor Count de Grasse, our Colleague in the expedition against Cornwallis, is dead the day before yesterday of an apoplexy. he had an unhappy End—the pains he had after his unlucky fighting of the 12th of april, and having being latly marry’d again with a woman of bad a character, all that occasioned him a great sorrow—I made all it has been in my power to soften his pains, but by the vivacity of his head he did take always violent parts which spoiled all what his friends could make in his favour.
We have been, as you know, at the moment to have a violent war with our neighbours—the finances of france and those of England Should have been set on the same Barrel of gunpowder

on the occasion of the troubles of holland, that has been appeased, but the war which breaks out in turky that was excited by the ministers of England and of Prussia against the Empress of Russia and the Emperor of Germany, will Set incessantly all Europe in fire, and I do not know how all the ocean of the politics Could put out that Combustion.
I long, my Dear General, to see your convention passed upon the plurality of the states and to see you President of a confederation strongly settled. I have the honour to be with the most respectful attachment my Dear General your most obedient and Very humble servant

le comte de rochambeau

